Opinion of the Court
Robert E. Quinn, Chief Judge:
On his plea of guilty, a special court-martial convicted the accused of unauthorized absence and adjudged a sentence which included a bad-conduct discharge and reduction to the grade of private. Intermediate appellate authorities affirmed the findings of guilty and the sentence with some modification of the latter. The Acting The Judge Advocate General of the Navy certified the following question for our consideration:
“Whether the reduction in grade portion of the sentence is legal.”
The certified question has its basis in the sentence instruction by the president of the special court-martial. In advising the court members on the “maximum punishment which may be imposed” he did not include any instructions on reduction in grade. Nevertheless, the court adjudged a sentence which provided inter alia that the accused “be reduced to the rank of Private (E-l).” Before the *204board of review, appellate defense counsel contended that in view of the president’s failure to mention reduction in grade as part of the maximum sentence, the court-martial could not include that punishment in its sentence. Relying upon United States v Reid, 10 USCMA 71, 27 CMR 145, a Navy board of review, with Member J. Fielding Jones dissénting, overruled the defense objection and affirmed the sentence.
In the Reid case the accused, as here, was tried by special court-martial. No instructions on the limits of punishment were given. On review, the board of review held that the omission constituted error. Assessing the effect of the error, the board of review concluded the mistake was not prejudicial to any substantial right of the accused because the maximum punishment for the offenses of which the accused was convicted exceeded that which could be adjudged by special court-martial, and it clearly appears from the record of trial that the court-martial was aware of the limitations on its sentence powers. We sustained that conclusion. The issue here is different. The question is not whether the court members knew or understood the jurisdictional limits of a special court-martial, but whether they could disregard the president’s instructions and impose a sentence in excess of the limits set out in those instructions.
Court members are bound by, and should follow, the instructions to them in regard to the findings and sentence. We presume that if a member of the court knows that a particular instruction is wrong, he can properly call attention to the error. But in the absence of correction even erroneous instructions mark out the legal framework within which the court may properly exercise its powers. United States v Goddard, 1 USCMA 475, 4 CMR 67; United States v Rhoden, 1 USCMA 193, 2 CMR 99. In the Rhoden case, the instructions setting out the elements of the offense were only sufficient for a lesser offense and stopped short of the actual misconduct charged. We held that the findings of guilty could not go beyond the offense delineated in the instructions. Logic and law indicate that the court-martial is similarly limited by the instructions in regard to the sentence. United States v Linder, 6 USCMA 669, 20 CMR 385. In fact that conclusion underlies our opinion in United States v Larsen, 11 USCMA 555, 29 CMR 371. We held that the instruction in that case did not restrict the court-martial to a sentence which excluded reduction in grade. See also United States v Brown, 26 CMR 758. The instruction here did so limit the court.
We answer the certified question in the negative. So much of the sentence as provides for reduction in grade is set aside. In other respects, the decision of the board of review is affirmed.
Judge Ferguson concurs.